 Exhibit 10.2

 



AGREEMENT TO TRANSFER SPONSOR SHARES

 

[______], 2019

[Name of Transferee]

[Address of Transferee]

 

Ladies and Gentlemen:

 

Reference is made to that certain (i) Subscription Agreement, dated as of
[_______], 2019 (the “Subscription Agreement”), by and among MTech Acquisition
Corp., a Delaware corporation (the “Company”), MTech Acquisition Holdings Inc.,
a Delaware corporation (“Pubco”), and the undersigned (the “Transferee”), (ii)
Stock Escrow Agreement, dated as of January 28, 2018 (the “Stock Escrow
Agreement”), by and among the Company, MTech Sponsor LLC, a Florida limited
liability company (the “Sponsor”), and Continental Stock Transfer & Trust
Company, a New York corporation, as escrow agent (“Escrow Agent”), and (iii) the
Letter Agreement, dated as of January 28, 2018 (the “Insider Letter”), by and
among the Company, EarlyBirdCapital, Inc., as representative of the underwriters
thereunder, the Sponsor and Steven Van Dyke. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed thereto in the
Subscription Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Sponsor, the Company and the Transferee hereby agree as
follows:

 

1.Subject to, and effective with no further action by any party hereto (except
as expressly provided herein), upon the consummation of the Transaction under
the Transaction Agreement, the Sponsor hereby transfers and assigns to the
Transferee all of its right, title and interest in and to [_______] shares of
Class B Common Stock, par value $0.0001 per share, of the Company owned by the
Sponsor (such shares including without limitation any shares of Pubco Common
Stock into which such shares are converted in connection with the Transaction,
the “Transferred Sponsor Shares”), subject to the terms of this Agreement.

 

2.The Transferee hereby acknowledges that the Transferred Sponsor Shares are
being held in escrow by the Escrow Agent as Escrow Shares (as defined in the
Stock Escrow Agreement) in accordance with the terms and conditions of the Stock
Escrow Agreement, and agrees to accept the Transferred Sponsor Shares subject to
such escrow and the related restrictions applying to such Transferred Sponsor
Shares as Escrow Shares under the Stock Escrow Agreement, including without
limitation Section 4.3 thereof, and the Transferee agrees to comply with such
restrictions as if it were the “Founder” party thereto (with the potential
release of 50% of the Escrow Shares under Section 3.2 thereof applying to 50% of
the Transferred Sponsor Shares). The address for notice for the Transferee under
Section 6.6 of the Stock Escrow Agreement will be the address of the Transferee
set forth in Section 9(m) of the Subscription Agreement. The Transferee further
acknowledges that pursuant to the Transaction Agreement, it is a condition to
the consummation of the Transaction that the Stock Escrow Agreement be amended
in substantially the form of Amendment to Stock Escrow Agreement attached as
Exhibit G to the Transaction Agreement (the “Amendment to Stock Escrow
Agreement”). The Transferee hereby agrees that notwithstanding paragraph 1
above, as a requirement and condition precedent to the Transferee receiving the
Transferred Sponsor Shares under this Agreement, the Transferee must first
execute and deliver to the Company, Pubco, the Sponsor and the Escrow Agent a
joinder agreement in form and substance reasonably acceptable to the Company,
Pubco, the Sponsor and the Escrow Agent to become bound by the terms and
conditions under the Amendment to Stock Escrow Agreement that apply to the
Sponsor as “Founder” thereunder as if the Transferee were the original “Founder”
party thereto.

 



  

 

 

3.The Transferee further agrees to accept the Transferred Sponsor Shares subject
to any restrictions under the Insider Letter that apply to the holder of such
shares after the Transaction Closing, and agrees to comply with such
restrictions as if it were the “Insider” party thereto.

 

4.This Agreement (and to the extent referenced or incorporated herein, the
Subscription Agreement, the Stock Escrow Agreement and the Insider Letter)
constitutes the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof. This
Agreement may not be changed, amended, modified or waived to any particular
provision, except by a written instrument executed by all parties hereto.

 

5.No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the parties
and their respective successors and assigns.

 

6.Any notice, consent or request to be given in connection with this Agreement
shall be in writing and be delivered in accordance with the requirements of
Section 9(m) of the Subscription Agreement, with the address of the Sponsor for
such purposes being:

 

Notice to the Sponsor shall be given to:

 

MTech Sponsor LLC
10124 Foxhurst Court
Orlando, Florida 32836
Attention: Scott Sozio
Email: scott@vandykeholdings.com
Telephone: (407) 345-8332

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP 
1345 Avenue of the Americas
New York, New York 10105
Attention: Tamar Donikyan, Esq.
Email: tdonikyan@egsllp.com
Telephone: (212) 370-1300

 

7.The terms of this Agreement shall be interpreted, enforced, governed by and
construed in a manner consistent with the provisions of the Subscription
Agreement.

 

8.This Agreement shall terminate at such time, if any, as the Transaction
Agreement or the Subscription Agreement is terminated in accordance with its
terms, and upon such termination this Agreement shall be null and void and of no
effect whatsoever, and the parties hereto shall have no further obligations
under this Agreement.

 

 

{Signature page follows}

 

2

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below. 

  

  MTECH SPONSOR LLC         By:     Name:       Title:             MTECH
ACQUISITION CORP.         By:     Name:   Scott Sozio   Title: Chief Executive
Officer

 

Accepted and agreed to as of the date first set forth above:

 

[NAME OF TRANSFEREE]

 



By:     Name:       Title:      



 

 



{Signature Page to Sponsor Share Transfer Agreement}

 

  

 

 

The undersigned Escrow Agent has received a copy of this Agreement and the
Subscription Agreement and acknowledges and accepts this Agreement as of the
date first set forth above:

 

CONTINENTAL STOCK TRANSFER AND TRUST COMPANY, as Escrow Agent

 



By:     Name:       Title:      

 

 



{Signature Page to Sponsor Share Transfer Agreement}

 

 

 

